Citation Nr: 1402920	
Decision Date: 01/24/14    Archive Date: 01/31/14	

DOCKET NO.  09-48 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence from meniscectomy of the left knee on November 11, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for the postoperative residuals of left total knee replacement during the period from February 1 to December 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a rating decision of May 2008, the RO restored a previously-assigned 40 percent evaluation for the Veteran's service-connected postoperative residuals of left total knee replacement for the period from February 1 to December 20, 2006.


FINDINGS OF FACT

1.  Private records of the Veteran's left knee arthroscopy, debridement, and lateral meniscectomy on November 11, 2004 were received more than one year after the date of that procedure.

2.  During the period from February 1 to December 20, 2006, the Veteran's postoperative residuals of left total knee replacement were not manifested by ankylosis or a limitation of extension to 45 degrees, nor was there evidence of severe painful motion or weakness in the left lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a temporary total evaluation due to surgical or other treatment necessitating convalescence from meniscectomy of the left knee on November 11, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.30 (2013).

2.  The criteria for an evaluation in excess of 40 percent for the postoperative residuals of left total knee replacement during the period from February 1 to December 20, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5055, 5256, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claim Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March and August 2006, and once again in January 2007, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him a VA examination.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in September 2013, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Temporary Total Evaluation

The Veteran in this case seeks a temporary total evaluation based on post-surgical convalescence for the period extending from November 11, 2004, the date of his left knee arthroscopy, debridement, and lateral meniscectomy, to December 21, 2004, the date of his left total knee replacement.  In pertinent part, it is contended that, on December 7, 2004, less than one month following the aforementioned surgery, the Veteran informed the RO of that surgery, and of his need for post-surgical convalescence.  In the alternative, it is contended that, on February 25, 2005, slightly more than three months following the aforementioned surgery, the Veteran's wife informed the RO of that surgery, and of the Veteran's physical condition following the surgery.

In that regard, a total disability rating (100 percent) is to be assigned without regard to other provisions of the Rating Schedule when it is established by report of hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one or more major joint.  38 C.F.R. § 4.30 (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

The effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of evidence from State or other private institutions will be accepted as an informal claim for increased benefits.  When submitted by or on behalf of the Veteran and entitlement is shown, the date of receipt by the Department of Veterans Affairs of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157 (2013).

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  In the case of a claim for increased compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date, otherwise, the date of receipt of claim.  38 C.F.R. § 3.400 (2013).

In correspondence of February 2005, received in March 2005, the Veteran's wife indicated that the Veteran had undergone left knee replacement surgery on December 21, 2004.  She further indicated that, prior to that surgery, on November 17, 2004, the Veteran had undergone an additional surgery to determine whether or not he would be able to withstand a "partial" in lieu of a "full" knee replacement.  According to the Veteran's wife, during that surgery, another ligament repair had to be performed, inasmuch as the Veteran had apparently experienced another "tear."

In an Authorization and Consent to Release Information to the Department of Veterans Affairs dated in February 2005 (and received the following month), the Veteran indicated that, prior to his full left knee replacement surgery on December 21, 2004, he was in the process of undergoing a "partial" knee replacement surgery the previous Friday, which is to say, December 17, 2004.

Private medical records received on or after March 2006 reveal that, on November 11, 2004, the Veteran underwent left knee arthroscopy, debridement, and lateral meniscectomy for degenerative arthritis of the medial compartment and a torn lateral meniscus of the left knee.  Those same records disclose that, on December 17, 2004, the Veteran underwent examination under anesthesia of his left knee.  Finally, those same records reveal that, on December 21, 2004, the Veteran underwent a left total knee arthroplasty.

In correspondence of late December 2006 (received by the RO in early January 2007), the Veteran reported, among other things, that on November 11, 2004, approximately six weeks prior to his December 21, 2004 knee replacement surgery, he had undergone arthroscopic surgery on his left knee to evaluate the requirements for left knee joint replacement.  According to the Veteran, at that same time, he underwent repair of a torn lateral meniscus, and the "cleaning up" of some loose tissues.  Based on the aforementioned, the Veteran requested reimbursement for a one-month period of rehabilitation.

As previously noted, the Veteran argues that, on December 7, 2004, he informed the RO of his November 2004 surgery, and requested reimbursement.  However, despite an exhaustive review, no such correspondence is at this time a part of the Veteran's claims folder.  Moreover, while it is true that, in February 2005, the Veteran's spouse reported on his December 2004 total knee replacement, as well as a November 17, 2004 surgery "to find out whether or not the Veteran would be able to withstand a partial in lieu of a full knee replacement," no mention whatsoever was made of the Veteran's November 11, 2004 arthroscopy, debridement, and lateral meniscectomy.  Significantly, not until December 2006 was there received from the Veteran what could reasonably be considered a request for reimbursement based on post-surgical convalescence for his November 11, 2004 surgery.  As noted above, pertinent regulations provide that notice of treatment of a service-connected disability by a private facility necessitating convalescence can be accepted as a claim for increased benefit entitlement from the date of the procedure in question only where such evidence is received within one year of the date of the procedure.  Under the circumstances, the Veteran's claim for a temporary total disability rating must be denied.

Increased Rating

In addition to the above, the Veteran seeks an evaluation in excess of 40 percent for the postoperative residuals of left total knee replacement during the period from February 1 to December 20, 2006.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider the Veteran's complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which may result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the Schedule of Ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

In the present case, at the time of a VA examination in March 2006, the Veteran was heard to complain of left knee pain and limited mobility.  According to the Veteran, his left knee "stuck out," and he was unable to utilize a stationary bike due to the fact that he could not bend his knee enough to perform that activity.  Reportedly, the Veteran experienced a low grade pain on a daily basis.  Moreover, the Veteran's left knee would reportedly flare up following exercise, and stay swollen.  When questioned, the Veteran indicated that he had "learned to live" with his left knee disability.  Moreover, according to the examiner, the Veteran was not additionally limited by pain.  Activities such as walking were painful, and the Veteran could not kneel or ride a bike.  Moreover, following prolonged sitting, his left knee would become stiff and painful.

On physical examination, active and passive range of motion of the left knee was from 0 to 66 degrees, with painful motion noted at the end of that range, though extension was to 0 degrees with no pain.  Following repeated testing with active and passive range of motion, the Veteran evidenced painful motion at 62 degrees of flexion, with an additional 4-degree loss of flexion due to painful motion, though with no fatigue, no impaired endurance, and no weakened movement.  The left knee ligaments were stable on valgus and varus stressing, and both the drawer sign and Lachman's sign were negative.  At the time of examination, strength was reported as within normal limits.

During the course of private outpatient treatment in early September 2006, the Veteran indicated that, since his left total knee replacement in 2004, he had experienced continued pain and stiffness despite aggressive physical therapy.  Reportedly, the Veteran experienced difficulty with his daily activities, as well as with such activities as cycling, sitting in a theater, and traveling as a result of his limited knee flexion.  On physical examination, range of motion of the Veteran's left knee was from -5 to 64 degrees.  The extensor hallucus longus, tibialis anterior, gastrocsoleus, quadriceps, and hamstrings were 5/5, with sensation intact in all distributions, and a palpable dorsalis pedis pulse.  The clinical assessment was stiffness and pin following left total knee arthroplasty.

During the course of private outpatient treatment approximately one week later, it was noted that pain did not appear to be a major part of the Veteran's symptoms.  However, he did experience problems with stiffness.  Noted at the time of evaluation was that the Veteran had an obvious loss of function due to profound stiffness in his left knee.  On physical examination, range of motion was from 0 to 50 degrees flexion, with firmness at each end of motion.  The Veteran's left knee was stable to varus and valgus stressing, and there was no particular pain throughout the range of motion.  Swelling was minimal, and overall alignment good, with no particular malrotation or malalignment.

On private outpatient treatment in mid-October 2006, the Veteran complained of continued pain and stiffness despite aggressive physical therapy.  Reportedly, the Veteran could not ride an exercise bike or regular bike, and experienced difficulty sitting in regular chairs, going to the theater, and getting in and out of his automobile.  On physical examination, the Veteran's left knee lacked terminal 5 degrees of extension.  The Veteran was able to flex only to 60 degrees, and flexion stability was unable to be ascertained, given that the Veteran was quite stiff and would only bend to 60 degrees.

During the course of private outpatient treatment in mid-December 2006, it was noted that the Veteran was unable to participate in certain activities, and that he had significant limitations in his range of motion.  On physical examination, the Veteran walked with an antalgic gait.  Range of motion of his left knee was from -5 to 64 degrees.

Pursuant to applicable law and regulation, a 100 percent evaluation is to be assigned for one year following the implantation of a knee prosthesis, with that one-year period to commence following the initial grant of a one month total rating assigned under the provisions of 38 C.F.R. § 4.30 following hospital discharge.  The minimum rating to be assigned following that one-year period is 30 percent.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code  5055 (2013).

In that regard, an increased, which is to say, 50 percent evaluation is to be assigned where there is evidence of ankylosis of the knee and flexion between 20 and 45 degrees.  See 38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5256 (2013).  A 50 percent evaluation is, similarly, in order where there is evidence of a limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5261 (2013).  A 50 percent evaluation is not provided under 38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5262 (2013) for impairment of the tibia and fibula.

Finally, a 60 percent evaluation is warranted following prosthetic replacement of a knee joint where there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5055 (2013).

In the case at hand, it is clear that no more than a 40 percent evaluation is warranted for the Veteran's postoperative residuals of left total knee replacement for the period in question, which is to say, the period from February 1 to December 20, 2006.  In that regard, while it is true that, during that period, the Veteran experienced ongoing pain in his left knee, on at least one occasion, that pain was described as not a "major part" of the Veteran's symptomatology.  Moreover, at no point during the period in question did the Veteran exhibit a limitation of flexion to less than 50 degrees, or a limitation of extension to less than 5 degrees.  Significantly, at the time of the aforementioned VA examination in March 2006, the Veteran's ligaments were stable on valgus and varus stressing, and both the drawer and Lachman's signs were negative.  Moreover, strength was described as within normal limits.  Significantly, at no time during the period in question was there evidence of ankylosis of the Veteran's left knee, or a limitation of extension to 45 degrees.  Under the circumstances, no more than a 40 percent evaluation is warranted for the Veteran's service-connected postoperative residuals of left knee replacement during the period from February 1 to December 20, 2006.  Moreover, based on a review of the evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected postoperative residuals of left total knee replacement is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



ORDER

Entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence from meniscectomy of the left knee on November 11, 2004 is denied.

Entitlement to an evaluation in excess of 40 percent for the postoperative residuals of left total knee replacement during the period from February 1 to December 20, 2006 is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


